DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on March 08, 2021, and
the claims 1 -20 are pending for examination.

Response to Argument
 
Applicant’s arguments filed on Nov 22, 2020, with regards to rejection of claims 1-20 been fully considered, and they are persuasive. 
In Applicant’s remarks, on pages 10-12, Applicant argues that Dote do not teach claims 1, 10, and 19, especially in the portion of the claim, “a blocked attachment indicator that indicates a stored attachment … as a blocked attachment and its corresponding stored attachment ID as a blocked attachment ID”.
In response, a new ground of rejection is applied over Dote (US 2009/0005010A1), in view of Aleksandar (US 2015/0264111 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6, 8-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dote (US 2009/0005010A1), in view of Aleksandar (US 2015/0264111 A1).
Regarding claim 1,
Dote teaches, a system, comprising (see abstract): 
a processor (see para [0035] machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.) ; and 
a memory coupled to the processor, the memory storing executable instructions that when executed by the processor cause the processor to (see para [0035] a memory device, a composition of matter effecting a machine-readable propagated signal, or a combination of one or more of them. The term "data processing apparatus" encompasses all apparatus, devices.) 
store, in a database, a plurality of stored attachments, each of the stored attachments including a corresponding stored attachment identification data (ID) (see fig. 6C, and para [ 0051] A message attachment is stored, and [0052] The attachment ID is also stored in database.); and
block a distribution of a file, based at least in part on the file including metadata that matches at least a portion of the blocked attachment ID (see para [0034] extract identifier from the message, and matches a predefined identifier, if the message received from a valid source then deliver message, if not valid, then removed or unavailable, [0049] unacceptable source message are blocked and undelivered.)
Dote fails to teach,
store a blocked attachment indicator that indicates a stored attachment among the plurality of stored attachments as a blocked attachment and its corresponding stored attachment ID as a blocked attachment ID.
In analogous art, Aleksandar teaches, 
store a blocked attachment indicator that indicates a stored attachment among the plurality of stored attachments as a blocked attachment and its corresponding stored attachment ID as a blocked attachment ID (see fig. 7 (710), and para [0005] line 15-21, and [0060] line 18-23, Restricted access attachment means the attachment is blocked, and stored in database. And;
[0041]0[0042] each flagged/restricted file contains identifier (ID)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Dote with store a blocked attachment indicator that indicates a stored attachment among the plurality of stored attachments as a blocked attachment of Aleksandar. A person of ordinary skill in the art would have been motivated to do controlling access an unauthorized content (Aleksandar: [Abstract])



Regarding claim 2,
Dote and Aleksandar teach claim 1,
Dote teaches, wherein: the metadata included in the file includes a hash, the stored attachment ID of each stored attachment is a hash associated with the stored attachment (see para [0005] the one or more attachments can include determine metadata associated with first attachment.) 
the blocked attachment ID includes a stored hash of the blocked attachment(see para [0027] fixed number of attachment identifier (ex.- attachments titled "Provider1.jpg," "Provider2.jpg," and "Provider3.jpg," which can always be, e.g., 7 KB, 6 KB, and 13 KB,)is considered as hash that can be stored.) and para  and to block the distribution of the file is based at least in part on a comparison of the hash associated with the attachment to the stored hash of the blocked attachment (see para [0027])

Regarding claim 3,
Dote and Aleksandar teach claim 1,
Dote further teaches, 
wherein the instructions further include instructions that when executed by the processor cause the processor to (see para [0035]): 
receive a request, from a sender, to distribute the file as an attachment to an instant message and, associated with receiving the request to distribute the file, to determine whether the file includes the metadata that matches at least the portion of the blocked attachment ID (see para [0031])


Regarding claim 4,
Dote and Aleksandar teach claim 3,
Dote teaches, 
wherein to block the distribution of the file includes to cause a display of a device associated with the sender to display an indication of the attachment being blocked (see para [0034] extract identifier from the message, and matches a predefined identifier, if the message received from a valid source then deliver message, if not valid, then removed or unavailable,  [0049] unacceptable source message are blocked and undelivered.)
Regarding claim 5,
Dote and Aleksandar teach claim 1
Dote further teaches, 
wherein: the stored attachment indicated as the blocked attachment is a first blocked attachment (see para [0049]
the blocked attachment ID is a first blocked attachment ID (see para [0049]), wherein the instructions further include instructions that when executed by the processor cause the processor to (see para [0035]): 
receive an identification of an unacceptable content (see para [0049])
 scanning the plurality of attachments to identify the received attachment type, and upon detecting a received attachment type that matches the type of mobile device attachment.), and store, in association with detecting a second stored attachment having, with a likelihood meeting the threshold, content that includes the unacceptable content, a second blocked attachment indicator, the second blocked attachment indicator indicating the second stored attachment as a second blocked attachment  (see para [0048] second type of suspicion and block) and its corresponding stored attachment ID as a second blocked attachment ID (see para [0005]).  
Regarding claim 6,
Dote and Aleksandar teach claim 5,
Dote teaches, 
wherein the instructions further include instructions that when executed by the processor cause the processor to revoke user access to the second blocked attachment (see para [0035])

Regarding claim 8,
Dote and Aleksandar teach claim 1,
Dote further teaches, 
wherein the file is a first file (see para [0005])
wherein the instructions further include instructions that when executed by the processor cause the processor to: 
 The validating can include extracting an identifier from an address included in the message, comparing the extracted identifier with a predetermined identifier.); and
 compute, based at least in part on a match between the second file metadata and at least a portion of the blocked attachment ID, a content difference between a content of the second file and a content of the blocked attachment (see para [0026] two difference attachment identifiers.);
 select between distribution of the second file and a block of distribution of the second file, based at least in part on whether the content difference meets a blocking criterion (see para [0026]).
Regarding claim 9,
Dote and Aleksandar teach claim 1,
Dote further teaches, 
wherein the file is a first file (see para [0005])
wherein the instructions further include instructions that when executed by the processor cause the processor to (see para [0035]): 
receive an upload of a metadata of a second file (see para [0051] the MPE 105 can separate the attachments and upload the images on the network location for viewing.)
select between distribute the second file and block distribution of the second file, based at least in part on whether the metadata of the second file matches at least a portion of the blocked attachment ID (see para [0034]), wherein: distribute the second file includes upload the second file, and distribute the uploaded second file, and block  new images have been uploaded (i.e. new image is called second file))

Claim 10 recites all the same elements of claim 1, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 2, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 3, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 4, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 5, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 6, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15.
Claim 17 recites all the same elements of claim 8, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17.
Claim 19 recites all the same elements of claim 1, but a computer program product claim rather than a system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 4, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dote (US 2009/0005010A1), in view of Aleksandar (US 2015/0264111 A1), and further in view of Kinoshita (US 2009/0013141A1).
Regarding claim 7,
Dote and Aleksandar teach claim 1,
Dote fails to teach,
wherein the scan of the database storage is asynchronous with the receipt of the plurality of attachments or is asynchronous with the block of the communication of the file, or both.  
In analogous art, Kinoshita teaches, 
wherein the scan of the database storage is asynchronous with the receipt of the plurality of attachments or is asynchronous with the block of the communication of the file, or both (see para [0030] line 29-32, Under the asynchronous technique, the storage scans its file system periodically, finds new files that have been stored since the last scan, and determines the ownership of the new files.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Dote with Aleksandar further with scan of the database storage is asynchronous with the receipt of the plurality of attachments of Kinoshita. A person of ordinary skill in the art would have been motivated to do to distribute a confidential data (Kinoshita: [0004]-[0005])


Claim 16 recites all the same elements of claim 7, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sm Islam/
Examiner, Art Unit 2457
Date: 6/2/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457